DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 7/21/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, cancelled claims 2 and added new claims 5-11.  Claims 1 and 3-11 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claim 2 is obviated by Applicant’s cancellation.
	The rejections of claims 1 and 3-11 are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 6, the original disclosure fails to provide adequate support for the newly presented claim requiring a dial configured to absorber energy from a sun (the originally filed disclosure requires a ‘dark dial’, which is noted by the Examiner to not be defined as a term of art) wherein the TEG is configured to become inactive when the watch is in the sun.  The originally filed disclosure provides support for the watch being inactive when in full sun with a dark dial (text corresponding to PGPub paragraph 0112).  The originally filed disclosure fails to provide adequate support for the watch becoming inactive “when the watch is in the sun” as “in the sun” is broad enough to encompass any amount of sunlight, including ambient sunlight including in an indoor setting.  Appropriate clarification and/or correction are required.  The claim is not considered with art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 6327127, cited in IDS). As to claim 1, Utsunomiya is directed to a thermoelectric watch (Colum 1 L 3-8) comprising:
A thermoelectric generator (102)
A voltage booster connected to the TEG (103)
An energy management circuit connected to the voltage boosted and configured to control the charging o at least one energy storage element, the energy management circuit including an output configured to change from a first logic state to a second logic state when said thermoelectric generator starts generating electrical energy and to change from the second to the first logic state when the TEG finishes generating electrical energy (C6L5-30),
 Wherein: a capacitor (405) to the energy management circuit configured to charge when the output of the energy management circuit changes from the first to second logic state or vice versa (load; 407; C10L50-59 where the control circuit sends power to 407 when potential at input lowers to detection voltage), and a conductive element electrically connected to the capacitor (107 necessarily electrical connected for proper configuration of the device; as shown in circuit flow), the prior art teaches the conductive element being the back cover of watch (see 107).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (JPH0915352, English machine translation provided).
As to claim 1, Nakajima is directed to a thermoelectric watch (electronic timepiece, title; external energy source thermoelectric – paragraph 0001 and page 8 paragraph 3) comprising:
A thermoelectric generator (page 8, paragraph 3); 
A voltage booster connected to the TEG (boosting means; page 8 paragraphs 10-11); 
An energy management circuit connected to the voltage booster (boosting means) and configured to control the charging of at least one energy storage element (switch connected to boosting means; page 10 paragraph 3), the energy management circuit including an output configure to change from a first to second logic state when the TEG starts generating electrical energy and to change from second to first when the TEG finishes generating electrical energy (page 10; paragraphs 3-4 and Figure 3 which shows switching means, 8; page 9 last 3 paragraphs); 
A capacitor connected to the energy management circuit, configured to charge when the output of the energy management circuit changes from first to second logic state or vice versa (Figure 3 shows storage; capacitor, 41 and battery, 43 with switching means, 8; see page 9 last 3 paragraphs); 
A conductive element electrically connected to the capacitor, wherein the conductive element is the back cover of the watch (conductive element is the thermoelectric hot electrode; page 8 paragraphs 3-4) which is necessarily in electrically connection with the capacitor as the TEG is in electrically communication with the capacitor for adequate device function.
Regarding claim 3, the reference teaches the management circuit including an amplifier stage (operational amplifier, 44; see Figure 5 and page 5, paragraph 3).  The Examiner notes that the prior art operation amplifier necessarily reads on a push-pull amplifier.  If this is not taken, further consideration of claim 3 is taken below in view of Hyatt.
Regarding claim 4, the prior art teaches the energy management circuit being configured to alternately control the charging of two energy storage elements to power a motor of the TE watch (Figure 12 and page 2, paragraph 7 teaches a drive signal to drive the step motor to detect charge voltage of a capacitor and switches open to no charge at the capacitor as an “initial stage”).
Regarding claim 5, the prior art teaches the TEG configured to become active when the thermoelectric watch is placed on a wrist of a user and configured to become inactive when the thermoelectric watch is removed from the wrist of the user (thermoelectric energy source is hot electrode on the user wrist; page 8, paragraph 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Secondary consideration of claim 3
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH0915352, English machine translation provided) as applied to claim 1 above, and further in view of Hyatt (US 4435732).
Regarding claim 3, Applicant is directed above for a full discussion of claim 1 (and 3) over Nakajima.  If it is not held that the functional amplifier of Nakajima necessarily reads on a push-pull amplifier, please consider the following.
Hyatt is directed to a thermoelectric powered watch (Figure 15c) and teaches the use of a push-pull amplifier to modify the illumination on the watch face.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Nakajima thermoelectric watch to include a push-pull amplifier to modify the illumination level of the watch face with a reasonable expectation of success, if such a modification is a preferred design choice in the final product.
Further still, a skilled artisan reading the Nakajima reference as a whole would have looked to the prior art to glean appropriate amplifier types for the function of the device.  Such a teaching is found in Hyatt.  A skilled artisan would have found it obvious to try a push-pull amplifier in the prior art watch device with a reasonable expectation of success as an amplifier is desired and the specific type is not limited by the Nakajima reference.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH0915352, English machine translation provided) as applied to claim 1 above, and further in view of Suzuki (JP 8-37324, English machine translation provided).
Regarding claim 7, Applicant is directed above for a full discussion of Nakajima as applied to claim 1.  The prior art teaches a conductive element (hot side electrode) but is silent as to the material.  It would have been within purview of a skilled artisan at the time the invention was filed to review prior art to glean appropriate material choices for a hot side element/electrode for a thermoelectric watch to satisfy Nakajima.  Such a teaching is found in Suzuki, who discloses a thermoelectric watch (title and abstract) comprising a heat absorption side comprising an electrode configuration having aluminum and an oxide film (paragraph 0009).  The use of the oxidized aluminum is well within purview of a skilled artisan and taught by another TE watch reference readily available to a skilled artisan at the time the invention was filed.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH0915352, English machine translation provided) as applied to claim 1 above, and further in view of Dolezal (US 4213292).
Regarding claims 8-9, Applicant is directed above for a full discussion of the Nakajima reference as applied to claim 1.  The reference teaches a conductive element (hot side electrode) but fails to teach a plastic ring that encircles the back circle to provide thermal and electrical insulation.
Dolezal is directed to a thermopowered watch (title, abstract) comprising a cold bezel (6) with a metal back (5) having plastic rings (20 and 21) configured to encircle the metal back (5) to provide insulation (column 4, lines 17-30).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the watch of Nakajima with an insulative plastic ring, as taught by Dolezal, to proper insulate the conductive back face of the watch product.  While the prior art configuration does not explicitly teach electrical insulation, the Examiner notes that a plastic ring is necessarily electrical insulative relative to a conductive back plate and therefore the combination of prior art references necessarily meets the instant claim limitations.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH0915352, English machine translation provided) as applied to claim 1 above, in view of the definitions provided by Wikipedia sources (provided in NPL).
Regarding claim 10, the Nakajima reference teaches the conductive element (hot side electrode) being configured to transfer electric charges with a measuring apparatus (reference teaches when the voltage is equal to or higher than a set voltage, the switch is switched to prevent backflow; page 4 paragraph 4 and page 5 paragraphs 3-4; therefore whatever apparatus is being used to measure the voltage reads on the instantly required measuring apparatus.)  
The reference does not explicitly teach the coupling effective between the conductive element and the measuring apparatus, and thus fails to teach capacitive coupling.  However, a skilled artisan would readily appreciate that the coupling taking place is either capacitive or inductive.  It is held that the selection from a finite selection of known options provides a prima facie case of obviousness (see KSR rationale e).  Further, the Wikipedia references provided teach capacitive coupling often used in a wide range of circuits to pass AC signals and leave out undesired DC signals and more typically being used in low power applications, as is the instant case.  As such, the selection of capacitive coupling can be considered obvious by a skilled artisan.
Regarding claim 11, the prior art teaches the electric charges being transferred from the capacitor to back cover (hot electrode) then from back cover to measuring apparatus (voltage measure as fully discussed above) when the output of the energy management circuit changes from a first to a second state or vice versa (pages 4-5 teach the hot electrode and state switching as defined in the instant claim where voltage is measured; boosters are connected to terminals; control signal, 10).
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.  Applicant argues that Utsunomiya fails to teach the conductive element being a back cover of the watch.  The Examiner respectfully disagrees.  The prior art teaches the watch being a thermoelectric watch that necessarily relies upon the user’s body heat to provide a heat differential.  As such, the conductive element is necessarily the back cover.  Further considerations for amended claim 1 are taken above, as necessitated by Applicant’s amendments.
All other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726